Citation Nr: 0909192	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome and chondromalacia patella, residual 
left knee injury. 

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome and chondromalacia patella, right 
knee.

3.  Entitlement to an initial compensable rating for lateral 
instability, patellofemoral syndrome and chondromalacia 
patella, right knee, prior to August 4, 2008, and an initial 
rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1988 to 
August 1991.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which in relevant part, assigned a 10 percent 
rating for the left knee disability, effective April 19, 
2004, and granted service connection for the right knee 
disability as secondary to the left knee disability, rated as 
10 percent disabling, effective April 19, 2004.  

During the pendency of the appeal, in October 2008, the RO 
assigned a separate 10 percent rating for lateral instability 
in the right knee, effective August 4, 2008.  Since the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board, and 
the issues before the Board are as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (Because the 
veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found -a practice known as 
"staged" ratings).  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

A review of the record in this case raises some question as 
to the exact nature and extent of the Veteran's left knee and 
right knee disabilities.  Although the additional delay is 
regrettable, a remand is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

A May 2004 report of an x-ray shows normal 4 view of the 
right knee.  A June 2004 VA examination report notes that x-
ray findings of the left knee were within normal limits.  In 
November 2006, according to VA treatment records, genu 
recurvatum was noted bilaterally.  Subsequently, according to 
the August 2008 QTC Medical Services (QTC) examination 
report, examination revealed no genu recurvatum bilaterally, 
yet the examiner noted bilateral knees hyperextend and he 
hyperextends his knees when walking.  In addition, the August 
2008 QTC examiner noted no effusion was present upon 
examination.  X-ray findings revealed osteochondritis 
desiccans and joint effusion bilaterally, however.  It is 
also noted that x-ray findings for the right knee showed full 
thickness cartilage defect over the posterior lateral medial 
femoral condyle.  Given the inconsistencies recorded in the 
2008 QTC examination report along with the potential 
applicability of Diagnostic Codes 5257, 5260, 5261, and 5263, 
the Board finds that additional clarification is needed.  If 
the examination report does not include fully detailed 
descriptions of symptoms pertinent to the rating criteria, 
the report must be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2008).

Additionally, a copy of the left knee magnetic resonance 
imaging (MRI) or x-ray report relied on by the August 2008 
QTC examiner should be obtained and associated with the 
claims file.  VA medical records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  These records must be obtained and considered 
when deciding the Veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain the June 2008 MRI or x-ray of 
the left knee in the possession of the VA 
and associate with the claims file.  Any 
pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to August 2008, the date of the 
aforementioned QTC examination, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be included in the claims file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  Thereafter, transfer the claims file 
to A. J. Vasil, M.D., the August 4, 2008 
QTC medical examiner, located at the QTC 
Medical Group in Spokane, Washington, so 
that an addendum opinion can be obtained.  
If Dr. Vasil is unavailable or if 
additional testing is needed, the Veteran 
should be afforded another VA medical 
examination for evaluation of the nature 
and extent of his left and right knee 
disabilities.  The Veteran's claims file 
must be furnished to the examiner and he 
or she should indicate whether the claims 
folder was provided and reviewed.

Ultimately, the examiner should respond 
to the following questions, regarding 
each knee:

a) Does the Veteran have genu recurvatum?  
See November 2006 VA outpatient treatment 
report and August 2008 QTC "Physical 
examination findings" versus "Other 
findings."

b) Does the Veteran have any cartilage 
dislocation?  If so, is there any 
associated effusion and/or locking, and 
what is the severity or extent of such 
symptoms?  See August 2008 QTC "Physical 
examination findings" versus 
"Diagnostic tests."

The examiner should provide a full 
supporting rationale and reconcile the 
inconsistencies contained within the 2008 
QTC report to the extent possible.

3.  Then, readjudicate the Veteran's 
claims of entitlement to a rating in 
excess of 10 percent for patellofemoral 
syndrome and chondromalacia patella, 
residual left knee injury; an initial 
rating in excess of 10 percent for 
patellofemoral syndrome and 
chondromalacia patella, right knee; and 
an initial compensable rating for lateral 
instability, patellofemoral syndrome and 
chondromalacia patella, right knee, prior 
to August 4, 2008, and an initial rating 
in excess of 10 percent thereafter.  If 
the benefits sought are not granted, a 
supplemental statement of the case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claims should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




